Citation Nr: 1229426	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to a rating greater than 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the above claims.

In July 2010, the Board remanded the matter to the RO for the purpose of providing the Veteran with corrective notice, obtaining additional evidence, and providing the Veteran with a current VA examination. 

In a June 2011 rating decision, the AMC granted separate 10 percent ratings for lateral instability of the right and left knee, effective August 26, 2010, and separate 10 percent ratings for degenerative joint disease of the right and left knee, effective June 2, 2005.  In a July 2011 statement, the Veteran stated, "I agree with the award entitlement and I believe it is a fair decision."  Therefore, the separate ratings assigned in the June 2011 rating decision constitute a complete grant of the benefits sought on appeal with regard to those four issue such that the matter is no longer before the Board. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome is manifested by no more than mild patellofemoral compression. 

2.  The Veteran's left knee patellofemoral syndrome is manifested by moderate patellofemoral compression. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2011).

2.  The criteria for a 20 percent rating, and not higher, for service-connected left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5262  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in November 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) and the two elements discussed in Vazquez-Flores.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service records, VA treatment records, and private treatment records.  The RO also provided the Veteran with a thorough and contemporaneous VA examination where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Furthermore, the Board is satisfied that the RO has substantially complied with the Board's July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide corrective notice, request copies of the Veteran's relevant treatment records, obtain records pertaining to the Veteran's disability retirement from the Prince George's County Police Department, associate the Veteran's vocational rehabilitation folder with the claims file, obtain records pertaining to the Veteran's worker's compensation award, and provide the Veteran with a VA joint examination.  Additionally, the Board directed the RO to readjudicate the Veteran's claim.  In this regard, as discussed above, the AMC properly sent and requested returned authorization forms to the Veteran, who did not respond.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a November 2010 SSOC.

II.  Increased Rating Claim

In January 1993, the RO granted service connection for right and left knee patellofemoral syndrome and assigned noncompensable ratings by analogy to 38 C.F.R. § 4.71, Diagnostic Code 5257.  In January 2004, the RO assigned 10 percent ratings under Diagnostic Code 5010, for rating arthritis due to trauma.  In June 2005, the Veteran filed a claim for an increased rating for his service-connected bilateral knee disability, claiming that symptoms of both knees had worsened.
In September 2005, the RO continued the 10 percent ratings, but under DC 5262, in light of July 2005 VA examiner's determination that the Veteran's diagnoses are residuals of status post recent left knee patellofemoral repair and left knee patellofemoral degeneration.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id. 

With regard to joint disabilities, the factors of disability reside in reductions of their normal excursion of movements in different planes.  38 C.F.R. § 4.45.  When determining the extent of the reduction of excursion of movement, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.  Related considerations include instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Id.  In determining the extent of the limitation of motion present, VA must consider the degree of impairment upon repetitive use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  

However, when evaluating the reduction of excursion due to pain, any painful motion is not equivalent to limited motion under the diagnostic code provisions pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of Diagnostic Code 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  Pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).    

The Veteran is currently rated by analogy to 38 C.F.R. § 4.71a, DC 5262, which is used to rate impairment of the tibia and fibula.  A 10 percent rating is assigned for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is assigned for nonunion with loose motion, requiring a brace.  

In August 2010, the Veteran was given the diagnosis of mild patello-femoral compression pain of the right knee secondary to chondromalacia of the patella and moderate patello-femoral compression pain of the left knee secondary to chondromalacia of the patella.  This is consistent with the Veteran's VA and private treatment records over the course of the appellate period, which establish a history of a greater severity of knee symptoms on the left side following the rupture to the patellar tendon and subsequent repairs to the left knee.  The Veteran has asserted that he continues to have reoccurring problems with his left knee after completing a vigorous rehabilitation program.  

In consideration of the steady progression of the Veteran's patellofemoral symptomatology, the Board finds that the Veteran's left knee patellofemoral syndrome should be rated at 20 percent disabling by analogy to DC 5262, while the right knee should continue to be rated at 10 percent disabling.  

As noted above, painful or limited motion of the right and left knee is already evaluated under Diagnostic Code 5262, and lateral instability and giving way of the right and left knee is already evaluated under Diagnostic Code 5257.  As such, the Board is not permitted to take these symptoms into account when assigning the ratings for right and left knee patellofemoral syndrome as the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed and would result in pyramiding.  See 38 C.F.R. § 4.14.  

The Veteran is not entitled to a 20 percent disability rating for right knee patellofemoral syndrome as there is no symptomatology of record pertaining to this specific disorder that is analogous to the criteria for a 20 percent rating under DC 5262. Similarly, the record does not show any left knee symptomatology that would be analogous to malunion of the tibia and fibula causing marked knee or ankle disability.  The Board has considered the applicability of other diagnostic codes but there are none that would allow a higher rating without overlapping symptoms.  Similarly, considering additional functional loss due to pain under DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), would overlap with the Veteran's separate ratings for degenerative arthritis, which are premised on range of motion.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right and left patellofemoral syndrome  (i.e., pain and swelling) are not shown to cause any impairment that is not already contemplated by Diagnostic Code 5262, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A rating of 20 percent, and not higher, for left knee patellofemoral syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that the May 2007 Medical Advisory Disability Review Board Proceedings, which found that the Veteran was unable to work due to disability not related to his performance of his duties as an employee, raised the issue of entitlement to a TDIU as a component of the claim for increased ratings for patellofemoral syndrome of the right and left knee on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the agency of original jurisdiction (AOJ) for proper development and adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  After conducting any necessary development, adjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


